ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive.
The amendment does not place the claims in condition for allowance, and introduces a new limitation into the independent (“titanium residual”) which was not previously considered, and therefore raises new issues requiring further consideration and/or search (see MPEP 714.13 II-III).
The applicant’s argument that the values of the elements established in the composition and the value of the microstructure factor “are narrow and precise” (see page 6, second full paragraph) is respectfully not found persuasive, because currently, the only elements claimed are iron and carbon (in the form of graphite) – in any amount, and titanium (in the proposed amendment to claim 1). The claims are also open-ended, which allows for the presence of any element/material in any amount.
The applicant’s arguments directed to the processing conditions (see pages 6-9) are respectfully not found persuasive because the claimed invention is directed to a product, not a process; the claims are silent regarding product-by-process limitations, and even if the claim did include product-by-process limitations, the applicant has not demonstrated that the product as claimed cannot be produced by other methods. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (MPEP 2113 I).
The applicant’s arguments directed to titanium (see pages 9-12) are not found persuasive; specifically, with regard to the applicant’s statement that it is “common knowledge of a person skilled in the art that titanium contents up to 0.02% constitute residual contents, without intentional additions, while higher contents are considered as materials bonded to titanium”, the Dawson reference correlates Ti to wear resistance/machinability and machine tool life, which are properties that are specified in the claimed invention.
The applicant’s arguments directed to Perrin being silent regarding the mechanical strength, yield strength, or fatigue limit (see pages 12-13 of arguments) are not found persuasive, as these properties are taught by Qin as discussed in the Final Rejection (see end of page 8 to second paragraph on page 9 of Final Rejection mailed 05/24/2021). The applicant’s arguments directed to the elongation are also not found persuasive because it does not teach away from the other references, nor does it teach away from the claimed invention. Rather, Perrin only describes a preference for a non-zero elongation (claim 1) to reduce brittleness [0034].
With regard to the applicant’s arguments on pages 13-14, once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731